Case 1:19-cv-24321-CMA Document 1 Entered on FLSD Docket 10/18/2019 Page 1 of 17




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                   CASE:

  CARLOS BRITO,

              Plaintiff,
  v.

  25TH STREET SHOPPING CENTER
  INVESTMENT, INC.,

          Defendant.
  ______________________________________/

                                               COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues 25TH STREET SHOPPING

  CENTER INVESTMENT, INC., (hereinafter “Defendant”), and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

         1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.           Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, has a

  residence in Miami, Dade County, Florida, and is otherwise sui juris.
Case 1:19-cv-24321-CMA Document 1 Entered on FLSD Docket 10/18/2019 Page 2 of 17




         5.       At all times material, Defendant, 25TH STREET SHOPPING CENTER

  INVESTMENT, INC., was and is a Florida Profit Corporation, with its principal place of business

  in Coral Gables, Florida.

         6.       At all times material, Defendant, 25TH STREET SHOPPING CENTER

  INVESTMENT, INC., owned and operated a commercial shopping center at 934 E 25 Street,

  Hialeah, Florida (hereinafter the “934 Parcel”) and conducted a substantial amount of business in

  that place of public accommodation in Miami-Dade County, Florida.

         7.       At all times material, Defendant, 25TH STREET SHOPPING CENTER

  INVESTMENT, INC., owned and operated a commercial shopping center at 954 E 25 Street,

  Hialeah, Florida (hereinafter the “954 Parcel”) and conducted a substantial amount of business in

  that place of public accommodation in Miami-Dade County, Florida.

         8.       Defendant’s properties, (hereinafter collectively the “Commercial Property”), are

  two adjoining parcels. The properties operate as one (1) common property. The Commercial

  Property share common elements including parking, walkways and signage. Patrons would be

  unaware of the changes in parcels as they traverse the separate parcels.

         9.       Venue is properly located in the Southern District of Florida because Defendant’s

  Commercial Property is located in Miami-Dade County, Florida, Defendant regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                    FACTUAL ALLEGATIONS

         10.      Although over twenty-seven (27) years have passed since the effective date of

  Title III of the ADA, Defendant has yet to make its facilities accessible to individuals with
                                                  2
Case 1:19-cv-24321-CMA Document 1 Entered on FLSD Docket 10/18/2019 Page 3 of 17




  disabilities.

          11.       Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendant continues to discriminate against

  people who are disabled in ways that block them from access and use of Defendant’s businesses

  and properties.

          12.       The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

          13.        Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires the

  use of a wheelchair to ambulate.

          14.       Defendant, 25TH STREET SHOPPING CENTER INVESTMENT, INC., owns,

  operates and oversees the Commercial Property, its general parking lot and parking spots.

          15.       The subject Commercial Property is open to the public and is located in Miami,

  Miami-Dade County, Florida.

          16.       The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include visits to the Commercial Property and

  businesses located within the Commercial Property on or about April 4, 2019 and April 16, 2019,

  and encountered multiple violations of the ADA that directly affected his ability to use and enjoy

  the Commercial Property and businesses located therein. He often visits the Commercial Property
                                                    3
Case 1:19-cv-24321-CMA Document 1 Entered on FLSD Docket 10/18/2019 Page 4 of 17




  and businesses located within the Commercial Property in order to avail himself of the goods and

  services offered there, and because it is approximately twenty (20) miles from his residence, as

  well as other businesses and restaurants he frequents as a patron. He plans to return to the

  Commercial Property and the businesses located within the Commercial Property within thirty

  (30) days of the filing of this Complaint.

         17.       Plaintiff has a residence nearby in the same County and state as the Commercial

  Property and the businesses located within the Commercial Property, has regularly frequented the

  Defendant’s Commercial Property and the businesses located within the Commercial Property for

  the intended purposes because of the proximity to his and his friends’ residences and other

  businesses that he frequents as a patron, and intends to return to the Commercial Property and

  businesses located within the Commercial Property within thirty (30) days from the filing of this

  Complaint.

         18.       The Plaintiff found the Commercial Property, and the businesses located within

  the Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         19.       The Plaintiff has encountered architectural barriers that are in violation of the

  ADA at the subject Commercial Property, and businesses located within the Commercial Property.

  The barriers to access at Defendant’s Commercial Property, and the businesses located within the

  Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and businesses located within the Commercial Property, and have endangered his safety

  in violation of the ADA. The barriers to access, which are set forth below, have likewise posed a
                                                  4
Case 1:19-cv-24321-CMA Document 1 Entered on FLSD Docket 10/18/2019 Page 5 of 17




  risk of injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others

  similarly situated.

         20.       Defendant, 25TH STREET SHOPPING CENTER INVESTMENT, INC., owns

  and operates a place of public accommodation as defined by the ADA and the regulations

  implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendant, 25TH STREET SHOPPING

  CENTER INVESTMENT, INC. is responsible for complying with the obligations of the ADA.

  The place of public accommodation that Defendant, 25TH STREET SHOPPING CENTER

  INVESTMENT, INC., owns and operates the Commercial Property Business located 954 E 25

  Street, Hialeah, Florida and 934 E 25 Street, Hialeah, Florida.

         21.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Commercial Property and the businesses located within the Commercial Property,

  including but not necessarily limited to the allegations in Count I of this Complaint. Plaintiff has

  reasonable grounds to believe that he will continue to be subjected to discrimination at the

  Commercial Property, and businesses located within the Commercial Property, in violation of the

  ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not only

  to avail himself of the goods and services available at the Commercial Property, and businesses

  located within the Commercial Property, but to assure himself that the Commercial Property and

  businesses located within the Commercial Property are in compliance with the ADA, so that he

  and others similarly situated will have full and equal enjoyment of the Commercial Property, and

  businesses located within the Commercial Property without fear of discrimination.



                                                   5
Case 1:19-cv-24321-CMA Document 1 Entered on FLSD Docket 10/18/2019 Page 6 of 17




         22.       Defendant, 25TH STREET SHOPPING CENTER INVESTMENT, INC., as

  landlord and owner of the Commercial Property Business, is responsible for all ADA violations

  listed in Count I of this Complaint.

         23.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in Count I of this Complaint. Plaintiff has reasonable

  grounds to believe that he will continue to be subjected to discrimination at the Commercial

  Property, and businesses within the Commercial Property, in violation of the ADA. Plaintiff

  desires to visit the Commercial Property and businesses within the Commercial Property, not only

  to avail himself of the goods and services available at the Commercial Property and businesses

  located within the Commercial Property, but to assure himself that the Commercial Property, and

  businesses located within the Commercial Property are in compliance with the ADA, so that he

  and others similarly situated will have full and equal enjoyment of the Commercial Property, and

  businesses located within the Commercial Property without fear of discrimination.

         24.       Defendant has discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and businesses located within the

  Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                  COUNT I – ADA VIOLATIONS

         25.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

  through 24 above as though fully set forth herein.

         26.       Defendant, 25TH STREET SHOPPING CENTER INVESTMENT, INC., has
                                                  6
Case 1:19-cv-24321-CMA Document 1 Entered on FLSD Docket 10/18/2019 Page 7 of 17




    discriminated, and continues to discriminate, against Plaintiff in violation of the ADA by failing,

    inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant

    has 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

    Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,

    the following:

    Common Areas

           A. Parking

  i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

       located on an excessive slope. Violation: There are accessible parking spaces located on an

       excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

ii.    The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access

       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

iii.   The required number of accessible parking spaces is not provided, violating Sections 4.1.2(5a)

       & 4.6.1 of the ADAAG and Section 208.2.4 of the 2010 ADA Standards, whose resolution is

       readily achievable.

           B. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

       Violation: There are curb ramps at the facility that contain excessive slopes, violating Section



                                                    7
Case 1:19-cv-24321-CMA Document 1 Entered on FLSD Docket 10/18/2019 Page 8 of 17




       4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

ii.    The Plaintiff had difficulty entering tenant spaces without assistance, as the door hardware

       requires tight grasping and twisting of the wrist to operate. Violation: The tenant entrance doors

       have non-compliant hardware for disabled patrons, violating Section 4.13.9 of the ADAAG

       and Sections 309.4 and 404.2.7 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The Plaintiff had difficulty entering tenant spaces without assistance, as the entrance thresholds

       are too high. Violation: There are threshold rises in excess of ½ inch at the tenant entrances,

       violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA Standards,

       whose resolution is readily achievable.

iv.    The Plaintiff could not enter tenant spaces without assistance, as the required level landing is

       not provided. Violation: A level landing that is 60 inches minimum perpendicular to the

       doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of

       the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

       achievable.

 v.    The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

       of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.




                                                     8
 Case 1:19-cv-24321-CMA Document 1 Entered on FLSD Docket 10/18/2019 Page 9 of 17




 vi.      There are protruding objects on the path of travel at the facility that present a hazard of

          colliding with them, violating Section 4.4.2 of ADAAG and Section 307.4 of the 2010 ADA

          Standards, whose resolution is readily achievable.

vii.      The Plaintiff had difficulty on the path of travel at the facility, as ramps do not have compliant

          handrails violating Section 4.8.5 of the ADAAG and Section 405.8 of the 2010 ADA

          Standards, whose resolution is readily achievable.

viii.     The Plaintiff had difficulty traversing the path of travel, as there are ramps with cross slopes

          in excess of 2%. Violation: The path of travel contains ramps with excessive cross slopes

          violating Sections 4.3.7 & 4.8.6 of the ADAAG and Sections 403.3 & 405.3 of the 2010 ADA

          Standards, whose resolution is readily achievable.

       Ana's Discount

             A. Entrance Access and Path of Travel

   i.     The Plaintiff could not traverse through areas of the store, as the required 36” path isn’t

          provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

          of travel connecting all essential elements of the store, in violation of Sections 4.2.1 & 4.3.3

          of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

          resolution is readily achievable.

             B. Public Restrooms

   i.     The Plaintiff could not enter the restroom without assistance, as the required maneuvering

          clearance is not provided due to objects on the floor. There is a lack of maintenance. Violation:

          The restroom door does not provide the required latch side clearance violating 28 CFR 36.211,



                                                        9
Case 1:19-cv-24321-CMA Document 1 Entered on FLSD Docket 10/18/2019 Page 10 of 17




       Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

iii.   The Plaintiff had difficulty using the doorknob and the locking mechanism on the restroom

       door without assistance, as they require tight grasping. Violation: The restroom door has non-

       compliant hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG

       and Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iv.    The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

       the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

       Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

       is readily achievable.

 v.    The Plaintiff could not transfer to the toilet without assistance, as the grab bars are not at the

       required locations and not the required lengths. Violation: The grab bars do not comply with

       the requirements prescribed in Sections 4.16.4 & Figure 29 of the ADAAG and Sections 604.5

       & 609.4 of the 2010 ADA Standards, whose resolution is readily achievable.

vi.    The Plaintiff had difficulty using the toilet paper due to the roll not being located within a

       dispenser. Violation: Elements in the restroom are not readily accessible and usable by persons

       with disabilities, violating 28 CFR 36.211, whose resolution is readily achievable.



                                                    10
Case 1:19-cv-24321-CMA Document 1 Entered on FLSD Docket 10/18/2019 Page 11 of 17




vii.     The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

         wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

         4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

         readily achievable.

viii.    The Plaintiff could not use the lavatory without assistance, as it is mounted too high. Violation:

         There are lavatories in public restrooms with the counter surface mounted too high, violating

         the requirements in Section 4.19.2 and Figure 31 of the ADAAG and Section 606.3 of the 2010

         ADA Standards, whose resolution is readily achievable.

 ix.     The Plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

         operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

         4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

         readily achievable.

       Amy’s Supermarket

            A. Entrance Access and Path of Travel

   i.    The Plaintiff could not traverse through areas of the store, as the required 36” path isn’t

         provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

         of travel connecting all essential elements of the store, in violation of Sections 4.2.1 & 4.3.3

         of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

         resolution is readily achievable.

            B. Access to Goods and Services




                                                      11
Case 1:19-cv-24321-CMA Document 1 Entered on FLSD Docket 10/18/2019 Page 12 of 17




  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

          C. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 ii.   The Plaintiff could not enter the restroom without assistance, as the required maneuvering

       clearance is not provided. Violation: The restroom door does not provide the required latch

       side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

iii.   The Plaintiff had difficulty using the doorknob and the locking mechanism on the restroom

       door without assistance, as they require tight grasping. Violation: The restroom door has non-

       compliant hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG

       and Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iv.    The Plaintiff could not enter the restroom without assistance, as the door width is too narrow.

       Violation: The clear width at restroom doors is less than the prescribed minimums violating

       Section 4.13.5 of the ADAAG and Section 404.2.3 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 v.    The Plaintiff could not use the restroom without assistance, as the required clear floor space is

       not provided. Violation: Compliant clear floor space is not provided in the restroom, violating
                                                    12
Case 1:19-cv-24321-CMA Document 1 Entered on FLSD Docket 10/18/2019 Page 13 of 17




          Sections 4.2.3 & 4.22.3 of the ADAAG and Sections 304.3 and 603.2.1 of the 2010 ADA

          Standards, whose resolution is readily achievable.

 vi.      The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

          required distance from the side wall. Violation: The water closet is mounted at a non-compliant

          distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

          604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.      The Plaintiff could not use the lavatory without assistance, as the required knee & toe clearance

          width is not provided. Violation: There are lavatories in public restrooms without the required

          clearances provided, violating the requirements in Section 4.19.2 and Figure 31 of the ADAAG

          and Sections 306.2.5, 306.3.5, & 606.2 of the 2010 ADA Standards, whose resolution is readily

          achievable.

viii.     The Plaintiff could not use the lavatory faucets without assistance, as they require a tight grasp

          and twist to operate. Violation: Compliant faucets are not provided at the lavatory violating

          Sections 4.19.5 and 4.27.4 of the ADAAG and Sections 309.4 and 606.4 of the 2010 ADA

          Standards, whose resolution is readily achievable.

                                    RELIEF SOUGHT AND THE BASIS

              27.       The discriminatory violations described in Count I are not an exclusive list of the

       Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s places of public

       accommodation in order to photograph and measure all of the discriminatory acts violating the

       ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further requests

       to inspect any and all barriers to access that were concealed by virtue of the barriers' presence,

       which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and equal enjoyment of
                                                       13
Case 1:19-cv-24321-CMA Document 1 Entered on FLSD Docket 10/18/2019 Page 14 of 17




  the Commercial Business and businesses located within the Commercial Property; Plaintiff

  requests to be physically present at such inspection in conjunction with Rule 34 and timely notice.

  A complete list of the Subject Premises’ ADA violations, and the remedial measures necessary to

  remove same, will require an on-site inspection by Plaintiff’s representatives pursuant to Federal

  Rule of Civil Procedure 34.

         28.          The individual Plaintiff, and all other individuals similarly situated, have been

  denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

  privileges, benefits, programs and activities offered by Defendant, Defendant’s buildings,

  businesses and facilities; and has otherwise been discriminated against and damaged by the

  Defendant because of the Defendant’s ADA violations as set forth above.               The individual

  Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

  damage without the immediate relief provided by the ADA as requested herein. In order to remedy

  this discriminatory situation, the Plaintiff requires an inspection of the Defendant’s place of public

  accommodation in order to determine all of the areas of non-compliance with the Americans with

  Disabilities Act.

         29.          Defendant has discriminated against the individual Plaintiff by denying him

  access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals with
                                                     14
Case 1:19-cv-24321-CMA Document 1 Entered on FLSD Docket 10/18/2019 Page 15 of 17




  disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

  with a disability is excluded, denied services, segregated or otherwise treated differently than other

  individuals because of the absence of auxiliary aids and services.

         30.        Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

  a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

  all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

  entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

  U.S.C. § 12205 and 28 CFR 36.505.

         31.        A Defendant is required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for their place of public

  accommodation, the Plaintiff and all others similarly situated, will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the ADA as requested

  herein. In order to remedy this discriminatory situation, the Plaintiff requires an inspection of the

  Defendant’s place of public accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.

         32.        Notice to Defendant is not required as a result of the Defendant’s failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

  or waived by the Defendant.

         33.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to alter the property where Defendant operate its

  businesses, located at and/or within the commercial property located at 954 E 25 Street, Hialeah,
                                                    15
Case 1:19-cv-24321-CMA Document 1 Entered on FLSD Docket 10/18/2019 Page 16 of 17




  Florida and 934 E 25 Street, Hialeah, Florida., the exterior areas, and the common exterior areas

  of the Commercial Property and businesses located within the Commercial Property, to make those

  facilities readily accessible and useable to the Plaintiff and all other mobility-impaired persons; or

  by closing the facility until such time as the Defendant cure the violations of the ADA.

         WHEREFORE, the Plaintiff, CARLOS BRITO, respectfully requests that this Honorable

  Court issue (i) a Declaratory Judgment determining Defendant at the commencement of the subject

  lawsuit were and are in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. §

  12181 et seq.; (ii) Injunctive relief against Defendant including an order to make all readily

  achievable alterations to the facilities; or to make such facilities readily accessible to and usable

  by individuals with disabilities to the extent required by the ADA; and to require Defendant to

  make reasonable modifications in policies, practices or procedures, when such modifications are

  necessary to afford all offered goods, services, facilities, privileges, advantages or

  accommodations to individuals with disabilities; and by failing to take such steps that may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated or

  otherwise treated differently than other individuals because of the absence of auxiliary aids and

  services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

  12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

  Title III of the Americans with Disabilities Act.


  Dated: October 18, 2019
                                                 GARCIA-MENOCAL & PEREZ, P.L.

                                                 Attorneys for Plaintiff
                                                 4937 S.W. 74th Court
                                                 Miami, Florida 33155

                                                   16
Case 1:19-cv-24321-CMA Document 1 Entered on FLSD Docket 10/18/2019 Page 17 of 17




                                     Telephone: (305) 553-3464
                                     Facsimile: (305) 553-3031
                                     Primary E-Mail: ajperez@lawgmp.com
                                     Secondary E-Mails: bvirues@lawgmp.com
                                                         aquezada@lawgmp.com

                                     By: ___/s/_Anthony J. Perez________
                                            ANTHONY J. PEREZ
                                            Florida Bar No.: 535451
                                            BEVERLY VIRUES
                                            Florida Bar No.: 123713




                                       17
